Citation Nr: 0943973	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Regional Office (RO) that denied service connection for 
residuals of a head injury, and low back and right shoulder 
disabilities.  

In an October 2003 decision, the Board noted that the appeal 
stemmed from a July 1999 rating decision, and adjudicated the 
Veteran's claim on the basis of whether new and material 
evidence had been received to reopen claims of entitlement to 
service connection for residuals of a head injury, a low back 
disability and a right shoulder disability.  The Board 
concluded that new and material evidence had not been 
submitted, and denied each claim.  The Veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated June 29, 2006, 
vacated the Board's decision.  The Court concluded that 
statements submitted by the Veteran in April and May 1997 
should have been considered a notice of disagreement with the 
RO's February 1997 rating action.  Accordingly, the Board 
should have addressed the claims on a de novo basis.  Thus, 
in January 2007, the Board remanded the claim to the RO so 
that a statement of the case could be issued.  The requested 
action was accomplished, and the Veteran perfected his appeal 
in May 2007.  

By decision dated July 2008, the Board again denied the 
Veteran's claims for service connection for residuals of a 
head injury, a low back disability and for a right shoulder 
disability.  He appealed this determination to the Court 
which, by Order dated April 2009, granted a Joint Motion for 
Remand (Joint Motion).  The case is again before the Board 
for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that service connection is warranted for 
residuals of a head injury, a low back disability and for a 
right shoulder disability.  He claims that he was in a motor 
vehicle accident while on leave from service.  He maintains 
the accident resulted in injuries to his head and shoulder.  

The record reflects that the Veteran was involved in an 
automobile accident in January 1962,prior to service, and 
sustained a lumbar strain and cerebral concussion.  When 
examined in March 1969, prior to his entry into service, it 
was noted that the Veteran had a painful back with occasional 
paresthesias of the legs.  Clinical evaluations of the spine 
and upper extremities were normal, as was a neurological 
examination.  

The Veteran was afforded a VA examination in March 2007.  The 
diagnosis was degenerative joint disease of the lumbar spine 
and cervical spine, with radiation of pain from the neck to 
the right shoulder, with a normal examination of the right 
shoulder.  The examiner concluded that these conditions were 
not related to service.  He based his opinion, in part, on 
the fact that the evidence did not bear out the Veteran's 
claim of an in-service motor vehicle accident.  It was 
further noted that the Veteran was not treated for, or 
diagnosed with any chronic or recurrent neck, shoulder or 
back condition while on active duty.

In Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), the Court 
found that the Board improperly relied on an inadequate 
medical examination to conclude that the record contained a 
medical conclusion by which the idea of a nexus between the 
Veteran's current back disability and his military service 
was expressly rejected.  The Court related that the VA 
examiner noted that he could see no evidence of any back 
injury in service and it was his medical opinion that it was 
not likely that the Veteran's present back problems were 
related to his military service.  The Court maintained that a 
plain reading of the opinion provided suggested that the sole 
premise for the VA examiner's conclusion was the lack of 
notation or treatment of a back injury in service, and as 
such, impermissibly ignored the Veteran's lay assertions that 
he had sustained a back injury during service.

It was noted in the Joint Motion that the VA examiner relied 
on the absence of medical records corroborating the injury to 
conclude that there was no relationship between his current 
disabilities and service.  Such reliance is proscribed by 
Dalton.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for 
residuals of a head injury, a low back 
disability or a right shoulder disability 
since his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.

2.  The Veteran should then be afforded 
VA orthopedic and neurologic examination 
to determine the nature and etiology of 
any current residuals of a head injury, a 
low back disability or a right shoulder 
disability.  All necessary tests should 
be performed.  In reaching a decision, 
the examiner should take into account the 
Veteran's contentions, as well the 1962 
and 1970 car accident reflected by the 
record. See the July 2008 Board decision. 

The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that any current 
residuals of a head injury, a low back 
disability or a right shoulder disability 
had its onset in service or is otherwise 
related to service. The question of 
possible in-service aggravation of any 
head, right shoulder or low back 
condition caused by the 1962 car accident 
also should be addressed. The rationale 
for any opinion should be set forth.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



